Citation Nr: 1418188	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at an August 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A complete hearing transcript is of record.    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  Evidence received since the Board's 2006 decision is new and material.

2.  The Veteran has current bilateral hearing loss and tinnitus. 

3.  The Veteran was exposed to noise in service as a crew mechanic. 

4.  Resolving all reasonable doubt in his favor, the Veteran's current bilateral hearing loss and tinnitus are etiologically related to noise exposure during service.



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for bilateral hearing loss are met, and service connection is granted.  38 U.S.C.A. § 1110 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.303 (2013).

2.  The criteria for reopening the claim for service connection for tinnitus are met, and service connection is granted.  38 U.S.C.A. § 1110 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's claims were previously denied by the Board in a 2006 decision.  The Veteran then filed a motion for reconsideration, which was denied in August 2006.  Therefore, the Board's 2006 decision is final.

In December 2009, the Veteran filed claims to reopen.  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. 

Here, the claim was denied based on lack of credible nexus between the Veteran's hearing loss and tinnitus and his conceded in-service noise exposure.  Since the 2006 Board decision, new evidence includes medical records with etiology opinions and the Veteran's testimony before the Board.  This is sufficient to reopen the claims.

Bilateral Hearing Loss

The presence of a current hearing disability is established by regulation.  Hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where the requirements for a hearing disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385.  Hensley v. Brown, 5 Vet. App. 155. 

The Veteran contends that he is entitled to a grant of service connection because his current hearing disability is related to exposure to acoustic trauma in service.  Specifically, he asserts that he was exposed to noise during work as a helicopter mechanic.  He reports exposure to helicopter blades, explosions, gun fire, and enemy mortar without the benefit of hearing protection.  

The Veteran's current hearing disability and noise exposure are not in dispute.   A current disability is supported by March 2004 and August 2011 VA audiological assessments substantiating auditory thresholds of 40 decibels or more at 2000, 3000, and 4000 Hz bilaterally.  See 38 C.F.R. § 3.385.  The Veteran's competent and credible lay statements combined with his military occupational specialty (MOS) support his assertions of noise exposure.  

Turning to the dispositive issue of nexus, the Board examined lay statements from the Veteran regarding the development of hearing loss within a few months of military separation and the medical opinions of record.  The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Veteran has provided consistent reports of reduced hearing since separation.  The Veteran is also competent and credible to testify as to his post-service noise exposure.  The Veteran has asserted repeatedly that he was in a quiet environment during the 40-plus years following separation as a college student and a chiropractor with minimal noise exposure from recreational activities as reported in a March 2004 VA audiological examination such as occasional power tool use and previous hunting excursions. 

The Board considered four opinions of record.  The first is from a March 2004 VA audiological examination.  The examiner opined that the Veteran's hearing loss must be due to post-discharge causes because the Veteran's hearing was well within normal limits at the Veteran's June 1962 separation examination.    The second opinion was made by a VA audiologist in June 2003, who opined that the Veteran's hearing loss is consistent with cochlear damage caused by military and recreational noise exposure.   The third opinion comes from a VA physician in November 2004, who opined that there was a "high probability" that the Veteran's hearing loss was due to noise exposure in the military.  Finally, a VA physician opined in October 20009 that a recent private audiology exam (also of record) showed hearing loss consistent with noise and concussive damage.

Although the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this case, the Board opts not to accept the March 2004 VA examiner's opinion because it is inadequate.  The examiner failed to address the impact of the Veteran's in-service noise exposure on the Veteran's current hearing disability.  VA disability law does not require that the condition be shown at separation from service in order for service connection to be granted.  In not accepting the examiner's opinion, the Board is left with the competent and credible lay statements of record and positive nexus opinions, which support the Veteran's claim.  In this regard, the Board finds the preponderance of the evidence in favor of the Veteran's claim.  The Veteran's most significant noise exposure history was during his military service, and even the VA examiner in 2004 indicated "only occasional" recreational noise exposure.  Accordingly, the medical opinions linking, in general, noise exposure to his hearing loss are sufficient to implicate military noise exposure.  The Board finds the Veteran entitled to service connection for a hearing disability. 

Service Connection for Tinnitus

The Veteran describes his tinnitus as ringing in his ears.  While the Veteran reports tinnitus beginning during service, the evidence of record regarding the etiology of the Veteran's tinnitus is scant.  Service treatment records do not show any complaints of, or treatment for, ringing in the ears while in service, and there is no record of any post-service complaints of, or treatment for, ringing until multiple decades following service.  

Nevertheless, lay evidence is competent and sufficient to establish a diagnosis of a condition when a lay person (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Having reviewed the evidence, the Veteran has consistently attributed his tinnitus to military noise exposure.  He reports that tinnitus began in 1960 after firing mortar rounds from inside an armored personnel carrier.  However, this ringing became more pronounced following separation.  In reporting the onset of his symptoms, the Veteran has not appeared to embellish his accounts, and his hearing testimony and other statements of record are fully credible.

The Veteran has credibly described the onset of the symptoms which have since been diagnosed as tinnitus and this condition has progressively worsened over time since service to the present day.  Even though there are medical records providing a link between the Veteran's military service and his tinnitus (See June 2003 Private Audiologist Opinion), a medical opinion of record is not necessary to link the Veteran's currently diagnosed tinnitus to his military service, to include any noise exposure therein.  Rather, the Veteran's testimony alone is sufficient.  Accordingly, entitlement to service connection for tinnitus is warranted.

As a full grant of the Veteran's claims, the Board finds a detailed discussion of VA's various duties to notify and assist is unnecessary.  Any potential failure of VA in fulfilling these duties is a result of harmless error.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


